Exhibit 10.8

 

OFFICER SEVERANCE AGREEMENT, dated as of November 18, 2003, between MILLIPORE
CORPORATION, a Massachusetts corporation with offices at 290 Concord Road,
Billerica, Massachusetts 01821 (the “Company”), and
                                         (the “Executive”).

 

WHEREAS the Executive is an officer and key member of the Company’s management;
and

 

WHEREAS the Company believes that it is appropriate to provide its management in
general and the Executive in particular with certain specified severance
compensation and benefits in the event of termination of employment under
certain circumstances as set forth in more detail below.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. “Annual Compensation” means the sum of (a) the Executive’s current
base salary and (b) the Executive’s annual target bonus for the year in which
the Qualifying Termination occurs (in each case determined immediately prior to
the Qualifying Termination and without regard to any reduction in such salary or
target bonus giving rise to the Qualifying Termination).

 

SECTION 1.02. “Board” means the Board of Directors of the Company.

 

SECTION 1.03. “Cause” means: (a) the willful and continued failure by the
Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a notice of termination by the Executive in respect of any event
described in clause (b) of the definition of Qualifying Termination) for a
period of at least 30 consecutive days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (b) the
Executive is convicted of, or has entered a plea of nolo contendere to, a
felony, (c) the Executive’s misappropriation or embezzlement of funds or
property belonging to the Company or (d) the Executive’s material violation of
Company policies that the Board determines in its reasonable discretion is
materially detrimental to the best interests of the Company, which violation is
not corrected within 30 days after a written demand for correction is delivered
to the Executive by the Board, which demand specifically identifies the manner
in which the Board believes the Executive has materially violated the Company’s
policies and the resulting material detriment to the best interests of the
Company. For purposes of this definition, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless

 



--------------------------------------------------------------------------------

done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company. Any termination of employment for Cause shall be made
in writing to the Executive, which notice shall set forth in detail all acts or
omissions upon which the Board is relying for such termination.

 

SECTION 1.04. “Code” means the Internal Revenue Code of 1986, as amended.

 

SECTION 1.05. “Company-Paid Coverage Period” has the meaning given such term in
Section 2.01(b).

 

SECTION 1.06. “Disability” has the meaning given such term under the Company’s
short- and long-term disability plans.

 

SECTION 1.07. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

SECTION 1.08. “Executive Termination Agreement” means that certain Executive
Termination Agreement, dated the date hereof, between the Executive and the
Company.

 

SECTION 1.09. “Non-Compete Term” has the meaning given such term in Section
4.01.

 

SECTION 1.10. “Other Severance Benefits” has the meaning given such term in
Section 10.09.

 

SECTION 1.11. “Qualifying Termination” means any termination of the Executive’s
employment by the Company other than for Cause and other than due to the
Executive’s death or Disability.

 

SECTION 1.12. “Severance Amount” has the meaning given such term in Section
2.01(a).

 

SECTION 1.13. “Severance Multiple” shall mean the sum of (a) one plus (b) the
quotient (but not more than one) obtained by dividing (i) the number of the
Executive’s full years of service as of the date of termination of employment,
by (ii) 12.

 

SECTION 1.14. “Severance Period” has the meaning given such term in Section
2.01(a).

 

ARTICLE II

 

Benefits.

 

SECTION 2.01. Subject to Section 2.02, in the event that the Executive’s
employment terminates as a result of a Qualifying Termination, then the
Executive shall be entitled to the following benefits:

 

2



--------------------------------------------------------------------------------

(a) Cash Severance Payment. The Executive shall be entitled to receive cash
severance payments in an aggregate amount (the “Severance Amount”) equal to the
product of: (i) the Executive’s Annual Compensation; and (ii) the Executive’s
Severance Multiple. The Severance Amount shall be paid in substantially equal
installments during the period (the “Severance Period”) (measured in the number
of years and/or fractions thereof equal to the Executive’s Severance Multiple)
immediately following such Qualifying Termination); provided, however, that if
the Executive subsequently becomes employed by another employer prior to the
expiration of the Severance Period, the Executive shall receive, in lieu of
continued payment of the remaining unpaid installments of such cash severance
payments, a lump sum cash payment in an amount equal to 50% of the aggregate
amount of the remaining unpaid installments of such cash severance payments. The
Severance Amount shall not be taken into account for purposes of determining
benefits under any other qualified or non-qualified plans of the Company.

 

(b) Continued Employee Welfare Benefits. The Executive and his family shall
receive continued provision of the Company’s standard group employee insurance
coverages (e.g., health, dental, disability and life) as made available
generally to the Company’s active employees for a period (the “Company-Paid
Coverage Period”) that commences upon the Qualifying Termination and ends upon
the earlier of (i) the expiration of the Severance Period or (ii) the date that
the Executive becomes covered under another employer’s group health, dental,
disability or life insurance plans that provide the Executive with comparable
benefits; provided, however, that if the continuation of any or all of such
insurance coverages are not permitted under the terms of the Company’s group
insurance plans, the Company shall arrange for the provision of substantially
equivalent insurance coverages to be provided under alternative plans or
arrangements that provide such coverages on substantially the same terms and at
a cost to the Executive that is not greater than that incurred by the Executive
(determined on an after-tax basis) immediately prior to such Qualifying
Termination. For purposes of Title X of the Consolidated Budget Reconciliation
Act of 1985, the date of the “qualifying event” for the Executive and his family
shall be the date upon which the Company-Paid Coverage Period terminates.

 

(c) Accelerated Vesting of Equity Awards. In the event of a Qualifying
Termination, 50% of the Executive’s then outstanding unvested stock options and
50% of the Executive’s then outstanding shares of restricted Company common
stock (and 50% of any other then outstanding unvested equity-based awards)
granted under the Company’s 1999 Stock Incentive Plan, 1995 Combined Stock
Option Plan, 1995 Long Term Restricted Stock Incentive Plan for Senior
Management or any other stock-based compensation plan shall vest and any
restrictions on such restricted stock shall lapse, and, in the case of stock
options, become exercisable as of the date of Qualifying Termination (and remain
exercisable for a period of six months thereafter, but in no event later than
the originally scheduled expiration date without regard to the Qualifying
Termination).

 

(d) Accrued Salary and Vacation. The Executive shall be paid all salary and
accrued vacation pay earned through the date of the Executive’s Qualifying
Termination. Such payment shall be made no later than the first installment of
the Severance Amount.

 

3



--------------------------------------------------------------------------------

(e) Pro-Rata Bonus. The Executive shall become entitled to receive, in lieu of
any payments that the Executive may be entitled to receive under the Company’s
annual incentive plan for the year in which the Qualifying Termination occurs, a
lump-sum payment equal to the Executive’s target annual bonus for the year in
which the Qualifying Termination occurs, multiplied by a fraction, the numerator
of which is the number of days elapsed in such year through the date of the
Qualifying Termination, and the denominator of which is 365. Such payment shall
be made at the same time that annual bonuses for such year are otherwise paid to
the Company’s officers.

 

(f) Outplacement Services. The Executive shall be entitled for the duration of
the Severance Period to receive outplacement services, at a level consistent
with his position immediately prior to the Qualifying Termination, to be
provided by an outplacement services firm selected by the Company.

 

SECTION 2.02. No Executive shall be entitled to receive the benefits set forth
in Section 2.01 unless he or she first executes a Release (substantially in the
form of Exhibit A hereto) in favor of the Company and others set forth in
Exhibit A relating to all claims or liabilities of any kind relating to his or
her employment with the Company or a subsidiary thereof and the termination of
such employment.

 

ARTICLE III

 

Nonqualifying Termination.

 

SECTION 3.01. In the event the Executive’s employment is terminated by reason of
his voluntary resignation, death or Disability or by the Company for Cause, then
the Executive shall not be entitled to receive severance or other benefits under
this Agreement.

 

ARTICLE IV

 

Restrictive Covenants.

 

SECTION 4.01. As an inducement to the Company to provide the payments and
benefits to the Executive hereunder, the Executive acknowledges and agrees that,
except as otherwise provided in Section 4.07, in the event of the Executive’s
termination of employment for any reason, the Executive agrees to comply with
the restrictions set forth in Section 4.02 for a term measured in years and
fractions thereof equal to the Executive’s Severance Multiple (the “Non-Compete
Term”), provided that if the Executive’s employment is not terminated by reason
of a Qualifying Termination (and therefore is not entitled to receive the
payments and benefits set forth in Section 2.01 hereof), then the Executive need
not comply with the restrictions set forth in Section 4.02.

 

SECTION 4.02. The Executive acknowledges and agrees that, except as otherwise
provided in Section 4.07, so long as the Company complies with its obligations
to provide the payments required under Section 2.01, the Executive shall not,
directly or indirectly: (a) engage in or have any interest in any sole
proprietorship, partnership, corporation or business or any other person or
entity (whether as an employee, officer, director, partner,

 

4



--------------------------------------------------------------------------------

agent, security holder, creditor, consultant or otherwise) that directly or
indirectly (or through any affiliated entity) engages in competition with the
Company during the Non-Compete Term; provided, however, that such provision
shall not apply to the Executive’s ownership of common stock of the Company or
the acquisition by the Executive, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Exchange Act, and
that are listed or admitted for trading on any United States national securities
exchange or that are quoted on the National Association of Securities Dealers
Automated Quotations System, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as the Executive does not
control, acquire a controlling interest in or become a member of a group which
exercises direct or indirect control of, more than five percent of any class of
capital stock of such corporation; or (b) for himself or for any other person,
firm, corporation, partnership, association or other entity: (i) employ or
attempt to employ or enter into any contractual arrangement with any employee or
former employee of the Company, unless such employee or former employee has not
been employed by the Company for a period in excess of six months; (ii) call on
or solicit any of the actual or targeted prospective clients of the Company on
behalf of any person or entity in connection with any business competitive with
the business of the Company; or (iii) make known the names and addresses of such
clients or any information relating in any manner to the Company’s trade or
business relationships with such customers.

 

SECTION 4.03. The Executive acknowledges and agrees (whether or not the
Executive is subject to the restrictions set forth in Section 4.02) not to
disclose, either while in the Company’s employ or at any time thereafter, to any
person not employed by the Company, or not engaged to render services to the
Company, any confidential information obtained by him while in the employ of the
Company, including, without limitation, any of the Company’s inventions,
processes, methods of distribution or customers or trade secrets; provided,
however, that this provision shall not preclude the Executive from disclosing
information (a) known generally to the public or (b) not considered confidential
by persons engaged in the business conducted by the Company or (c) to the extent
required by law or court order. The Executive also agrees that upon leaving the
Company’s employ he will not take with him, without the prior written consent of
an officer authorized to act in the matter by the Board any drawing, blueprint,
specification or other document of the Company, its subsidiaries, affiliates and
divisions, which is of a confidential nature relating to the Company, its
subsidiaries, affiliates, and divisions, including, without limitation, relating
to its or their methods of distribution, or any description of any formulae or
secret processes.

 

SECTION 4.04. The Executive acknowledges and agrees that (a) the restrictive
covenants contained in this Article IV are reasonably necessary to protect the
legitimate business interests of the Company, and are not overbroad, overlong,
or unfair and are not the result of overreaching, duress or coercion of any
kind, (b) his full, uninhibited and faithful observance of each of the covenants
contained in this Article IV will not cause him any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair his ability to obtain employment commensurate with his abilities and
on terms fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors and (c) the restrictions contained in this Article IV are intended
to be, and shall be, for the benefit of and shall be enforceable by, the
Company’s successors and permitted assigns.

 

5



--------------------------------------------------------------------------------

SECTION 4.05. The Executive acknowledges and agrees that any violation of the
provisions of Article IV would cause the Company irreparable damage and that if
the Executive breaches or threatens to breach such provisions, the Company shall
be entitled, in addition to any other rights and remedies the Company may have
at law or in equity, to obtain specific performance of such covenants through
injunction or other equitable relief from a court of competent jurisdiction,
without proof of actual damages and without being required to post bond.

 

SECTION 4.06. In the event that any court of competent jurisdiction shall
finally hold that any provision of this Agreement (whether in whole or in part)
is void or constitutes an unreasonable restriction against the Executive, such
provision shall not be rendered void but shall be deemed to be modified to the
minimum extent necessary to make such provision enforceable for the longest
duration and the greatest scope as such court may determine constitutes a
reasonable restriction under the circumstances.

 

SECTION 4.07. Notwithstanding anything to the contrary in this Agreement, the
provisions of Section 4.01 and 4.02 shall not apply to any Executive who is a
party to an Executive Termination Agreement with the Company and who becomes
entitled to receive Severance Payments (as defined in such Executive Termination
Agreement) thereunder.

 

ARTICLE V

 

Successors; Binding Agreement

 

SECTION 5.01. In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

SECTION 5.02. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

 

ARTICLE VI

 

Notices

 

SECTION 6.01. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing and shall be sufficiently given when
mailed in the continental United States by registered or certified mail or
personally delivered to the

 

6



--------------------------------------------------------------------------------

party entitled thereto at the address stated below or to such changed address as
the addressee may have given by a similar notice:

 

To the Company:

 

Attention: Clerk

Millipore Corporation

290 Concord Road

Billerica, MA 01821

 

To the Executive:

 

c/o Millipore Corporation,

 

with an additional copy to the Executive’s home address.

 

ARTICLE VII

 

No Offset

 

SECTION 7.01. There shall be no right of set-off or counterclaim in respect of
any claim, debt or obligation against any payments to the Executive, his
dependents, beneficiaries or estate, provided for in this Agreement.

 

ARTICLE VIII

 

Amendment or Modification; Waiver

 

SECTION 8.01. No provision of this Agreement may be amended, modified or waived
unless such amendment, modification or waiver shall be authorized by the Board
or any authorized committee of the Board and shall be agreed to in writing,
signed by the Executive and by an officer of the Company thereunto duly
authorized. Except as otherwise specifically provided in this Agreement, no
waiver by either party hereto of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a subsequent breach of such condition or provision
or a waiver of a similar or dissimilar provision or condition at the same time
or at any prior or subsequent time.

 

ARTICLE IX

 

Governing Law; Submission to Jurisdiction

 

SECTION 9.01. The validity, interpretation, construction performance and
enforcement of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts without giving effect to the principles of conflict of laws
thereof.

 

SECTION 9.02. (a) Except as otherwise specifically provided herein, the
Executive and the Company each hereby irrevocably submits to the exclusive
jurisdiction of federal and state courts in the Commonwealth of Massachusetts
with respect to any disputes or

 

7



--------------------------------------------------------------------------------

controversies arising out of or relating to this Agreement. The parties
undertake not to commence any suit, action or proceeding arising out of or
relating to this Agreement in a forum other than a forum described in this
Section 9.02(a); provided, however, that nothing herein shall preclude the
Company from bringing any suit, action or proceeding in any other court for the
purposes of enforcing any judgment obtained by the Company and, in such event,
the Executive hereby irrevocably submits to the jurisdiction of such other
court.

 

(b) The agreement of the parties to the forum described in Section 9.02(a) is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 9.02(a), and each
party agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 9.02(a) shall be conclusive and binding
upon the parties and may be enforced in any other jurisdiction.

 

(c) Each party hereto irrevocably consents to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party’s address
specified in Article VI.

 

ARTICLE X

 

General Provisions

 

SECTION 10.01. This Agreement shall not be construed as creating an express or
implied contract of employment and, except as otherwise agreed in writing
between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.

 

SECTION 10.02. No right or interest to or in any payments shall be assignable by
the Executive; provided, however, that this provision shall not preclude him
from designating one or more beneficiaries to receive any amount that may be
payable after his death and shall not preclude the legal representative of his
estate from assigning any right hereunder to the person or persons entitled
thereto under his will or, in the case of intestacy, to the person or persons
entitled thereto under the laws of intestacy applicable to his estate.

 

SECTION 10.03. No right, benefit or interest hereunder shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.

 

8



--------------------------------------------------------------------------------

SECTION 10.04. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect to the
fullest extent permitted by law.

 

SECTION 10.05. This Agreement (and the Executive Termination Agreement between
the Executive and the Company) sets forth the entire understanding between the
parties with respect to the subject matter hereof. All oral or written
agreements or representations, express or implied, with respect to the subject
matter of this Agreement are set forth in this Agreement (and the Executive
Termination Agreement). All prior agreements, understandings and obligations
(whether written, oral, express or implied) between the parties with respect to
the subject matter hereof are terminated as of the date hereof and are
superseded by this Agreement (and the Executive Termination Agreement).

 

SECTION 10.06. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local, foreign or other taxes as are required to
be withheld pursuant to any applicable law or regulation.

 

SECTION 10.07. The headings of this Agreement are inserted for convenience only
and neither constitute a part of this Agreement nor affect in any way the
meaning or interpretation of this Agreement. When a reference in this Agreement
is made to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.

 

SECTION 10.08. This Agreement may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.

 

SECTION 10.09. The Executive may not cumulate the benefits provided under this
Agreement with any severance or similar benefits (“Other Severance Benefits”)
that the Executive may be entitled to by agreement with the Company (including,
without limitation, pursuant to an employment or termination agreement) or under
applicable law in connection with the termination of his employment. To the
extent that the Executive receives any Other Severance Benefits, then the
payments and benefits payable hereunder to such participant shall be reduced by
a like amount. To the extent the Company is required to provide payments or
benefits to any Executive under the Worker Adjustment and Retraining
Notification Act (or any state, local or foreign law relating to severance or
dismissal benefits), the benefits payable hereunder shall be first applied to
satisfy such obligation.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MILLIPORE CORPORATION

   

by

           

--------------------------------------------------------------------------------

       

Name:

           

Title:

   

 

 

--------------------------------------------------------------------------------

[Insert name of Executive]

 

10



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE AGREEMENT

 

In consideration of the promises, payments and benefits provided for in the
Officer Severance Agreement, dated as of November 18, 2003 (the “Severance
Agreement”), between Millipore Corporation (the “Company”) and [insert
employee’s name] (the “Executive”), the Executive hereby agrees to the terms of
this Release Agreement. Capitalized terms used and not defined in this Release
Agreement shall have the meanings assigned thereto in the Severance Agreement.

 

The Executive acknowledges and agrees that the Company is under no obligation to
offer the Executive the payments and benefits set forth in the Severance
Agreement, unless the Executive consents to the terms of this Release Agreement.
The Executive further acknowledges that he/she is under no obligation to consent
to the terms of this Release Agreement and that the Executive has entered into
this agreement freely and voluntarily.

 

Except as provided in paragraph 4 of this Release Agreement, the Executive
voluntarily, knowingly and willingly releases and forever discharges the Company
and its affiliates, together with its and their respective officers, directors,
partners, shareholders, employees and agents, and each of its and their
predecessors, successors and assigns (collectively, “Releasees”), from any and
all charges, complaints, claims, promises, agreements, controversies, causes of
action and demands of any nature whatsoever that the Executive or his/her
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have against the Releasees by reason of any matter, cause or
thing whatsoever arising prior to the time of signing of this Release Agreement
by the Executive. The release being provided by the Executive in this Release
Agreement includes, but is not limited to, any rights or claims relating in any
way to the Executive’s employment relationship with the Company or any its
Affiliates, or the termination thereof, or under any statute, including, but not
limited to, the federal Age Discrimination in Employment Act of 1967, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1990, the Americans
with Disabilities Act of 1990, the Executive Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, each as amended, and any other
federal, state or local law or judicial decision.

 

The Executive acknowledges and agrees that the Executive shall not, directly or
indirectly, seek or further be entitled to any personal recovery in any lawsuit
or other claim against the Company or any other Releasee based on any event
arising out of the matters released in paragraph 2 of this Release Agreement.

 

Nothing herein shall be deemed to release: (i) any of the Executive’s rights
under this Severance Agreement; or (ii) any of the vested benefits that the
Executive has accrued prior to the date this Release Agreement is executed by
the Executive under the employee benefit plans and arrangements of the Company
or any of its affiliates.

 

The Executive acknowledges that the Company has advised the Executive to consult
with an attorney of the Executive’s choice prior to signing this Release
Agreement. The

 

11



--------------------------------------------------------------------------------

Executive represents that the Executive has had the opportunity to review this
Release Agreement with an attorney of the Executive’s choice.

 

The Executive acknowledges that the Executive has been offered the opportunity
to consider the terms of this Release Agreement for a period of at least
twenty-one (21) days, although the Executive may sign it sooner should if
desired by the Executive. The Executive further shall have seven additional days
from the date of signing this Release Agreement to revoke the Executive’s
consent hereto by notifying, in writing, the General Counsel of the Company.
This Release Agreement will not become effective until the eighth day after the
date on which the Executive has signed it without revocation.

 

Dated:                    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

                [Executive]

 

12